—In a proceeding pursuant to Election Law § 16-102, inter alia, to invalidate a petition for an opportunity to ballot by providing for a write-in candidate pursuant to Election Law § 6-164 in a primary election to be held on September 11, 2001, for the nomination of the Independence Party as its candidate for the public office of Town Clerk of the Town of Clarkstown, the petitioner appeals, as limited by his brief, from so much of a final order of the Supreme Court, Rockland County (O’Rourke, J.), entered August 8, 2001, as denied the petition and dismissed the proceeding.
Ordered that the final order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the appellant’s contention, a petition for an opportunity to ballot may be filed pursuant to Election Law § 6-164 where there is a valid designating petition (see, Matter of Coopersmith v Hershberger, 264 AD2d 453; Matter of Bottini v Wurbeck, 264 AD2d 452; Matter of Porr v Clancy, 264 AD2d 459).
The appellant’s remaining contentions are without merit. Santucci, J. P., Krausman, Goldstein and Cozier, JJ., concur.